                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:06-CR-00189-RJC
 USA                                        )
                                            )
    v.                                      )                ORDER
                                            )
 JESSYE WAYNE POWELL (1)                    )
                                            )

         THIS MATTER is before the Court upon motions of the defendant to dismiss

the judgment and for release on bond pending resolution of the motion to dismiss.

(Doc. Nos. 185, 186).

         The defendant argues that the Court lacks jurisdiction over him based on the

claim that there is no proof that the grand jurors voted to indict him. (Doc. No. 185:

Motion at 2). However, a claim alleging a defect in the institution of a prosecution,

including error in the grand jury proceeding, must be made prior to trial. Fed. R.

Crim. P. 12(b)(3)(A)(v). The defendant, therefore, waived this issue when he entered

his guilty plea on August 13, 2007. United States v. Edwards, 188 F.3d 230, 237 (4th

Cir. 1999) (failure to raise claim of defect in institution of prosecution pretrial

constitutes a waiver under Rule 12(b)).

         IT IS, THEREFORE, ORDERED that the defendant’s motion to dismiss, (Doc.

No. 185), is DENIED and his motion for release on bond, (Doc. No. 186), is MOOT.




          Case 3:06-cr-00189-RJC Document 189 Filed 07/07/20 Page 1 of 2
       The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, and to the United States Attorney.

 Signed: July 6, 2020




          Case 3:06-cr-00189-RJC Document 189 Filed 07/07/20 Page 2 of 2
